DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 2/8/2021, with respect to the rejection(s) of independent claim(s) under 35 USC 102, to Siddiq, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Siddiq and Tang, wherein Tang has been added to cure the deficiencies of Siddiq.
Siddiq teaches the generation of a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more identifiers.  He does this by presenting a contextual pop-up message based on events or communications (see par. 0059, FIG. 1).  However, because Siddiq does not teach user identifiers, Tang has been combined.  Tang teaches user identifiers in the form of which users post media.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17, are rejected under 35 U.S.C. 103 as being unpatentable over Siddiq (US 20190289367 A1, filed: 3/14/2018), in view of Tang et al. (US 20200007939 A1, filed: 6/10/2019).
Claim 1. (Currently Amended):  Siddiq teaches a method comprising:
causing display of media content that includes a display of one or more identifiers within a graphical user interface of a client device ((1) a column of channel/content type identifiers 404, where each channel/content type identifier identifies a different channel or content type available; and (2) a row of time identifiers 406, where each time identifier identifies a time block of programming [Siddiq, 0081]), the graphical user interface comprising a menu element to display one or more navigation icons (the media guidance application 105 depicts a video player screen 105 with playback controls 130 including a play control element 133 and time slider 135 [Siddiq, 0048, FIG. 1].  Display 400 may include grid 402 with: (1) a column of channel/content type identifiers 404, where each channel/content type identifier (which is a cell in the column) identifies a different channel or content type available; and (2) a row of time identifiers 406, where each time identifier (which is a cell in the row) identifies a time block of programming [Siddiq, 0081]);
accessing contextual data in response to the causing display of the media content (context for a notification that breaks through a user's do not disturb settings may be appreciated by users that would not otherwise expect a notification to appear on a device. The media guidance application may determine a context of the event based on the keyword extracted from the information about the event.  The media guidance application may retrieve a plurality of icons. For example, the media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018]),
the contextual data including session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more identifiers (the media guidance application 105 may present a pop-up message that includes text related to the event and/or communications received about the event such as notification 110 that includes a context icon and responsive user interface element 115 [Siddiq, 0059, FIG. 1]); and
causing display of the contextual icon within the menu element (the media guidance application may identify a context icon from the plurality of icons based on the determined context of the event. For example, using a lookup table or other metadata to cross-reference the available items with the identified context. The media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).

Siddiq does not teach display of one or more user identifiers within a graphical user interface; the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more user identifiers.
However, Tang teaches display of one or more user identifiers within a graphical user interface; the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more user identifiers (in FIG. 2, a user "Duncan632" has shared a video to the group communication containing users identified as "Peter16," "Lauren1213," and "MariaB." While the identifiers of only three other users participating in the group communication are displayed on the group communication interface, the group communication can contain very large numbers of users of the content sharing service [Tang, 0046, FIG. 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of Siddiq to include the user identifiers within the media presentation feature of Tang.
One would have been motivated to make this modification in view of collaborative media for indicating which user has shared or posted viewable media.  Thus, each user would be made aware of the source of content, and of which user has presented it.  Such would allow the posting users to take credit for their work, or for their comments.

Claim 2:  The combination of Siddiq and Tang, teaches the method of claim 1.  Siddiq further teaches wherein the contextual data includes one or more of: a time of day; location data; user session data; and media attributes of the media content (the media guidance application may capture the date, time, location and/or other metadata for messages from a user's ice hockey social group that contain the keyword hockey [Siddiq, 0012].  The media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018].  The media guidance application 105 may access a user's calendar to determine the user is currently at a business dinner or the media guidance application 105 may determine an active application, e.g., a movie streaming application [Siddiq, 0057]).

Claim 3:  The combination of Siddiq and Tang, teaches the method of claim 1.  Siddiq further teaches wherein the contextual icon corresponds with a user action, and the generating the contextual icon includes: selecting the user action from among a set of user actions based on the contextual data; and generating the contextual icon based on the user action (based on the processed instructions, control circuitry 604 may determine what action to perform when input is received from input interface 610. For example, movement of a cursor on a display up/down may be indicated by the processed instructions when input interface 610 indicates that an up/down button was selected [Siddiq, 0096]).
 
Claim 8. (Currently Amended):  Siddiq teaches a system comprising: a memory (Storage 608 [Siddiq, FIG. 6]); and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations (Processing Circuitry 606 [Siddiq, FIG. 6]) comprising:
causing display of media content that includes a display of one or more identifiers within a graphical user interface of a client device ((1) a column of channel/content type identifiers 404, where each channel/content type identifier identifies a different channel or content type available; and (2) a row of time identifiers 406, where each time identifier identifies a time block of programming [Siddiq, 0081]), the graphical user interface comprising a menu element to display one or more navigation icons (the media guidance application 105 depicts a video player screen 105 with playback controls 130 including a play control element 133 and time slider 135 [Siddiq, 0048, FIG. 1].  Display 400 may include grid 402 with: (1) a column of channel/content type identifiers 404, where each channel/content type identifier (which is a cell in the column) identifies a different channel or content type available; and (2) a row of time identifiers 406, where each time identifier (which is a cell in the row) identifies a time block of programming [Siddiq, 0081]);
accessing contextual data in response to the causing display of the media content (context for a notification that breaks through a user's do not disturb settings may be appreciated by users that would not otherwise expect a notification to appear on a device. The media guidance application may determine a context of the event based on the keyword extracted from the information about the event.  The media guidance application may retrieve a plurality of icons. For example, the media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018]),
the contextual data including session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more identifiers (the media guidance application 105 may present a pop-up message that includes text related to the event and/or communications received about the event such as notification 110 that includes a context icon and responsive user interface element 115 [Siddiq, 0059, FIG. 1])
causing display of the contextual icon within the menu element (the media guidance application may identify a context icon from the plurality of icons based on the determined context of the event. For example, using a lookup table or other metadata to cross-reference the available items with the identified context. The media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).

Siddiq does not teach display of one or more user identifiers within a graphical user interface; the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more user identifiers.
However, Tang teaches display of one or more user identifiers within a graphical user interface; the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more user identifiers (in FIG. 2, a user "Duncan632" has shared a video to the group communication containing users identified as "Peter16," "Lauren1213," and "MariaB." While the identifiers of only three other users participating in the group communication are displayed on the group communication interface, the group communication can contain very large numbers of users of the content sharing service [Tang, 0046, FIG. 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to Siddiq to include the user identifiers within the media presentation feature of Tang.
One would have been motivated to make this modification in view of collaborative media for indicating which user has shared or posted viewable media.  Thus, each user would be made aware of the source of content, and of which user has presented it.  Such would allow the posting users to take credit for their work, or for their comments.

Claim 9:  The combination of Siddiq and Tang, teaches the system of claim 8.  Siddiq further teaches wherein the contextual data includes one or more of: a time of day; location data; user session data; and media attributes of the media content (the media guidance application may capture the date, time, location and/or other metadata for messages from a user's ice hockey social group that contain the keyword hockey [Siddiq, 0012].  The media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018].  The media guidance application 105 may access a user's calendar to determine the user is currently at a business dinner or the media guidance application 105 may determine an active application, e.g., a movie streaming application [Siddiq, 0057]).
 
Claim 10:  The combination of Siddiq and Tang, teaches the system of claim 8.  Siddiq further teaches wherein the contextual icon corresponds with a user action, and the generating the contextual icon includes: selecting the user action from among a set of user actions based (based on the processed instructions, control circuitry 604 may determine what action to perform when input is received from input interface 610. For example, movement of a cursor on a display up/down may be indicated by the processed instructions when input interface 610 indicates that an up/down button was selected [Siddiq, 0096]).
 
Claim 15. (Currently Amended):  Siddiq teaches a non-transitory machine-readable storage medium (Storage 608 [Siddiq, FIG. 6]) comprising instructions that, when executed by one or more processors of a machine (Processing Circuitry 606 [Siddiq, FIG. 6]), cause the machine to perform operations comprising:
causing display of media content that includes a display of one or more identifiers within a graphical user interface of a client device ((1) a column of channel/content type identifiers 404, where each channel/content type identifier identifies a different channel or content type available; and (2) a row of time identifiers 406, where each time identifier identifies a time block of programming [Siddiq, 0081]), the graphical user interface comprising a menu element to display one or more navigation icons (the media guidance application 105 depicts a video player screen 105 with playback controls 130 including a play control element 133 and time slider 135 [Siddiq, 0048, FIG. 1].  Display 400 may include grid 402 with: (1) a column of channel/content type identifiers 404, where each channel/content type identifier (which is a cell in the column) identifies a different channel or content type available; and (2) a row of time identifiers 406, where each time identifier (which is a cell in the row) identifies a time block of programming [Siddiq, 0081]);
accessing contextual data in response to the causing display of the media content (context for a notification that breaks through a user's do not disturb settings may be appreciated by users that would not otherwise expect a notification to appear on a device. The media guidance application may determine a context of the event based on the keyword extracted from the information about the event.  The media guidance application may retrieve a plurality of icons. For example, the media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018]),
the contextual data including session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more identifiers (the media guidance application 105 may present a pop-up message that includes text related to the event and/or communications received about the event such as notification 110 that includes a context icon and responsive user interface element 115 [Siddiq, 0059, FIG. 1]); and
causing display of the contextual icon within the menu element (the media guidance application may identify a context icon from the plurality of icons based on the determined context of the event. For example, using a lookup table or other metadata to cross-reference the available items with the identified context. The media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).

Siddiq does not teach display of one or more user identifiers within a graphical user interface; the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more user identifiers.
However, Tang teaches display of one or more user identifiers within a graphical user interface; the contextual data including user session data that indicates a session state of the client device; generating a contextual icon based on the contextual data, the contextual icon including a presentation of the one or more user identifiers (in FIG. 2, a user "Duncan632" has shared a video to the group communication containing users identified as "Peter16," "Lauren1213," and "MariaB." While the identifiers of only three other users participating in the group communication are displayed on the group communication interface, the group communication can contain very large numbers of users of the content sharing service [Tang, 0046, FIG. 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of Siddiq to include the user identifiers within the media presentation feature of Tang.
One would have been motivated to make this modification in view of collaborative media for indicating which user has shared or posted viewable media.  Thus, each user would 

Claim 16:  The combination of Siddiq and Tang, teaches the non-transitory machine-readable storage medium of claim 15.  Siddiq further teaches wherein the contextual data includes one or more of: a time of day; location data; user session data; and media attributes of the media content (the media guidance application may capture the date, time, location and/or other metadata for messages from a user's ice hockey social group that contain the keyword hockey [Siddiq, 0012].  The media guidance application may maintain, or remotely access, a datastore containing notification icons for different contexts including an email envelope, an image of a calendar, and an image of an ice hockey player [Siddiq, 0018].  The media guidance application 105 may access a user's calendar to determine the user is currently at a business dinner or the media guidance application 105 may determine an active application, e.g., a movie streaming application [Siddiq, 0057]).
 
Claim 17:  The combination of Siddiq and Tang, teaches the non-transitory machine-readable storage medium of claim 15.  Siddiq further teaches wherein the contextual icon corresponds with a user action, and the generating the contextual icon includes: selecting the user action from among a set of user actions based on the contextual data; and generating the contextual icon based on the user action (based on the processed instructions, control circuitry 604 may determine what action to perform when input is received from input interface 610. For example, movement of a cursor on a display up/down may be indicated by the processed instructions when input interface 610 indicates that an up/down button was selected [Siddiq, 0096]).
 
Claims 5-7, 12-14, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Siddiq (US 20190289367 A1, filed: 3/14/2018), in view of Moon et al. (US 20150067609 A1, published: 3/5/2015).
Claim 5:  The combination of Siddiq and Tang, teaches the method of claim 1.  The combination of Siddiq and Tang, does not teach wherein the media content comprises a display of a link to a URL, wherein the contextual icon comprises a presentation of the URL, and wherein the method further comprises: receiving an input that selects the first navigation icon; and causing a browser to access the URL in response to the input.
However, Moon teaches wherein the media content comprises a display of a link to a URL, wherein the contextual icon comprises a presentation of the URL, and wherein the method further comprises: receiving an input that selects the first navigation icon; and causing a browser to access the URL in response to the input (an icon for indicating that the kind of the clipped content is URL may correspond to a function of displaying the URL or at least a part of a web page corresponding to the URL [Moon, 0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of the combination of Siddiq and Tang, to include the URL selection feature of Moon.


Claim 6:  The combination of Siddiq and Tang, teaches the method of claim 1, and wherein the causing display of the contextual icon includes: presenting the contextual icon within the variable region at the third position within the menu element (the media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).  The combination of Siddiq and Tang, does not teach wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element.
However, Moon teaches wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element (various contents (for example, images 422 and 426, text 424 and 428, and the like) may be displayed on the display screen of the electronic device 400 [Moon, 0102, FIG. 4A]; Examiner's Note: as illustrated, first and second static icons at first and second positions 422 and 426.  A variable region 430 is at a third position within the menu element).
Siddiq and Tang, to include the icons positioned at different positions feature of Moon.
One would have been motivated to make this modification to indicate the types of icons based on their position.  Such would aid users in better recognizing the content displayed in the GUI of the same.  Instead of having to scan the GUI for icons, the users would be able to scan individual categories of icons that would help identify particular icons that should be in said categories.

Claim 7:  The combination of Siddiq, Tang, and Moon, teaches the method of claim 6, wherein the third position is situated between the first position and the second position (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: because the context of this claim does not indicate a functional reason for positioning the third position, it is being interpreted as a design choice).

Claim 12:  The combination of Siddiq and Tang, teaches the system of claim 8.  The combination of Siddiq and Tang, does not teach wherein the media content comprises a display of a link to a URL, wherein the contextual icon comprises a presentation of the URL, and wherein the instructions further comprise:
Moon teaches wherein the media content comprises a display of a link to a URL, wherein the contextual icon comprises a presentation of the URL, and wherein the instructions further comprise: receiving an input that selects the first navigation icon; and causing a browser to access the URL in response to the input (an icon for indicating that the kind of the clipped content is URL may correspond to a function of displaying the URL or at least a part of a web page corresponding to the URL [Moon, 0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of the combination of Siddiq and Tang, to include the URL selection feature of Moon.
One would have been motivated to make this modification to make use of the internet to expand operations past a single computer to be include the expanded memory of the many computers that make up the internet.  This would allow for increased functionality beyond the limits of a single computer, and allow for new functions to be added without having to upgrade the user's personal computer terminal.

Claim 13:  The combination of Siddiq and Tang, teaches the system of claim 8, and wherein the causing display of the contextual icon includes: presenting the contextual icon within the variable region at the third position within the menu element (the media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).  The combination of Siddiq and Tang, does not teach wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second 
However, Moon teaches wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element (various contents (for example, images 422 and 426, text 424 and 428, and the like) may be displayed on the display screen of the electronic device 400 [Moon, 0102, FIG. 4A]; Examiner's Note: as illustrated, first and second static icons at first and second positions 422 and 426.  A variable region 430 is at a third position within the menu element).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of the combination of Siddiq and Tang, to include the icons positioned at different positions feature of Moon.
One would have been motivated to make this modification to indicate the types of icons based on their position.  Such would aid users in better recognizing the content displayed in the GUI of the same.  Instead of having to scan the GUI for icons, the users would be able to scan individual categories of icons that would help identify particular icons that should be in said categories.

Claim 14:  The combination of Siddiq, Tang, and Moon, teaches the system of claim 13, wherein the third position is situated between the first position and the second position (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: because the context of this claim does not indicate a functional reason for positioning the third position, it is being interpreted as a design choice).

Claim 19:  The combination of Siddiq and Tang, teaches the non-transitory machine-readable storage medium of claim 15.  The combination of Siddiq and Tang, does not teach wherein the media content comprises a display of a link to a URL, wherein the contextual icon comprises a presentation of the URL, and wherein the instructions further comprise: receiving an input that selects the first navigation icon; and causing a browser to access the URL in response to the input.
However, Moon teaches wherein the media content comprises a display of a link to a URL, wherein the contextual icon comprises a presentation of the URL, and wherein the instructions further comprise: receiving an input that selects the first navigation icon; and causing a browser to access the URL in response to the input (an icon for indicating that the kind of the clipped content is URL may correspond to a function of displaying the URL or at least a part of a web page corresponding to the URL [Moon, 0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media content within a GUI to include generated contextual icons invention of the combination of Siddiq and Tang, to include the URL selection feature of Moon.


Claim 20:  The combination of Siddiq and Tang, teaches the non-transitory machine-readable storage medium of claim 15, and wherein the causing display of the contextual icon includes: presenting the contextual icon within the variable region at the third position within the menu element (the media guidance application may generate, for presentation on the device, the context icon [Siddiq, 0018]).  The combination of Siddiq and Tang, does not teach wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element.
However, Moon teaches wherein the menu element comprises a first static icon at a first position within the menu element, a second static icon at a second position within the menu element, and a variable region at a third position within the menu element (various contents (for example, images 422 and 426, text 424 and 428, and the like) may be displayed on the display screen of the electronic device 400 [Moon, 0102, FIG. 4A]; Examiner's Note: as illustrated, first and second static icons at first and second positions 422 and 426.  A variable region 430 is at a third position within the menu element).
Siddiq and Tang, to include the icons positioned at different positions feature of Moon.
One would have been motivated to make this modification to indicate the types of icons based on their position.  Such would aid users in better recognizing the content displayed in the GUI of the same.  Instead of having to scan the GUI for icons, the users would be able to scan individual categories of icons that would help identify particular icons that should be in said categories.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145